PETERS, J.
Thaddeus Gibson was indicted for perjury at the spring term, 1869, of the circuit court of Pike *21county. The indictment contained but a single count. The charge was in the following words, to-wit:
“ The grand jury of said county charge, before the finding of this indictment, that Thaddeous Gibson, on an application to Willis O. Wood, judge of the probate court in and for Pike county, and State of Alabama, for a writ of Mbas cor pos, to be directed to one William Bragg, commanding him, the said Bragg, to produce the body of one Catharine, or Kate, before said Willis C. Wood, judge of the probate court as aforesaid, bein duly sworn by said Willis C. Wood, judge of probate as aforesaid, who had authority to administer such oath, faulcely swore that he is the farther and proper custodian of Catharine, or Kate, a colored girl; the matter so sworn to being material, and the oath of Thaddeous Gibson, in relation to such matter, bein wilfully and corruptly faulce, against the peace and dignity of the State of Alabama.” Doubtless, the misspelling in this charge is due to the misprision of the clerk who transcribed the record.
The trial in this case took place on the 21st day of September, 1869, and at the trial the accused demurred to the indictment. ' This demurrer was overruled by the court» and the prisoner excepted to the overruling of his demurrer, and the exception is made a matter of record; thereupon, the defendant pleaded not guilty, and went to trial upon that issue. The jury found the issue against him, and returned into court a verdict of guilty. The court then sentenced the accused to the penitentiary for three years, and gave judgment against him for the cost of the prosecution. From this sentence and judgment the said Gibson appeals to this court, and here assigns for error the overruling of the demurrer to said indictment.
This indictment was found and drawn up under the authority of §§ 8558 and 4139 of the Bevised Code of this State, and it is formed on the precedent given in the forms of indictments laid down in the same Code. — Bevised Code, §§ 3558, 4139, p. 812, No. 45 ; ib. § 4142.
The matter on which the perjury is assigned grew out of an application for a writ of habeas corpus, made to the judge of the probate court of Pike county, for the purpose *22of inquiring into the cause of the imprisonment or restraint of “ Catharine, or Kate, a colored girl, by William Bragg.’ ’ This application could only be made by petition signed by the party himself, for whose benefit it was intended, or by some other person on his behalf; and the law requires that it must be verified by the oath of the applicant, to the effect “ that the statements therein contained are true to the best of his knowledge, information and belief.” And the statute goes on to require that this “ petition must state, in substance, the name of the person on whose behalf the application is made ; that he is imprisoned or restrained of his liberty in the county; the place of such imprisonment, if known; the name of the officer or person by whom he is so imprisoned, and the cause or pretense of such imprisonment; and if the imprisonment is by virtue of any warrant, writ or other process, a copy thereof must be annexed to the petition, or the petition must allege that a copy thereof has been demanded and refused, or must show some sufficient excuse for the failure to demand a copy.” — Revised Code, §§ 4260, 4261, 4262.
Some one of these several particulars are the only statements that could be material on an application for a writ of habeas corpus. They are the jurisdictional facts upon which the court acts. If the petition set forth more than these, it contains what is unnecessary ; therefore, it is immaterial. — Gould PL ch. 3, § 186.
The matter sworn to, which is alleged to be false in the indictment, is, that Gibson “ is the father or custodian of Catharine, or Kate, a colored girl.” Most clearly this is not in any sense one of the statements required or authorized in a petition for a writ of habeas corpus. It was, therefore, wholly irrelevant and immaterial, and may have been stricken out. Perjury cannot be predicated upon it, however false it may be; and if it is stricken out there is nothing left of the oath.— White v. The State, 1 Smedes & Marsh. 156. The statute requires that the false oath or affirmation for which one can be convicted of perjury must be wilfully and corruptly made “ in regard to any material matter or thing upon any oath authorized by law.” — Revised Code, § 3557. And the matter must constitute, to some *23degree, or in some manner, “ the substance of tbe proceedings,” in wbicb the oatb bas been taken, and must be so stated in tbe indictment. — Revised Code, § 4139. Tbis court know tbat tbe formula of words used in tbis indictment is no part of tbe statements required in a writ of habeas corpus, and, consequently, it could not be a material part of tbe oatb used in verification of sucb a petition.— Revised Code, §§ 4161, 4162; 1 Smedes & M. 156, supra. Tbe indictment is, therefore, wholly insufficient. And tbe court below erred in overruling tbe defendant’s demurrer; and for tbis reason tbe judgment of conviction must be reversed.
Besides, it will be doubted whether an assignment of perjury, made, as bas been one in tbis indictment, is sufficient as to form, waiving tbe objection as to substance. It bas been decided in tbe courts of Great Britain, upon a statute very similar to ours, tbat it is necessary tbat tbe indictment should expressly contradict tbe matter falsely sworn to by tbe defendant; and a general averment tbat tbe defendant falsely swore upon tbe whole matter of tbe oatb, is not sufficient. Tbe indictment must proceed, by particular averment, to negative that wbicb is false. Tbe whole oatb may be set forth in order to make tbe rest intelligible, though some of tbe circumstances had a real, existence; but tbe word falsely does not import tbat tbe whole is false, and when tbe perjury comes to be assigned, it is not necessary to negative tbe whole, but only sucb parts as the prosecutor can falsify, admitting tbe truth of tbe rest. And if tbe defendant swore only to bis belief, it will be proper to aver that be “ well knew ” the contrary of what be swore to be true. — 2 Russ. on Cr. 643, (marg.); Rex v. Perrott, 2 M. & S. 385, 390, 391, 392; 2 Russ. on Cr. 597; The State v. Lea, 3 Ala. 602.
Here tbe applicant for tbe writ of habeas corpus was only required to swear to tbe truth of tbe statement set forth in bis petition, “ to tbe best of bis knowledge, information and belief.” — Revised Code, § 4261. Tbis is tbe oatb tbat tbe court must infer was the oatb administered to tbe accused. Tbe indictment, then, ought to have averred tbat it was false in one or all of these particulars. But *24ike oath alleged in this indictment is not such an one as perjury can be assigned upon it. It is, therefore, unnecessary to remand the cause and keep the appellant for a new trial, as no new trial can be had on this indictment. — Revised Code, § 4316; 1 Smedes & M. 156, supra.
The judgment and sentence of the court below is reversed ; and the defendant will be discharged from further prosecution in this behalf.